 

Exhibit 10.1

EAGLE MATERIALS INC.

Non-Employee Directors — Compensation Summary

Effective August 2014 to July 2015

On an annual basis, each non-employee director of Eagle Materials Inc. (the
“Company”) may select one of the following compensation packages for his or her
performance of director services during the next 12 months:

(1)

total annual compensation valued at $160,000, of which $75,000 is paid in cash
and the remainder is provided in the form of an equity grant valued at $85,000;
or

(2)

an equity grant valued at $180,000. The grant date value of the equity grant
under either alternative is allocated between restricted stock and options to
purchase common stock of the Company, par value $0.01 (“Common Stock”) (based
upon the recommendation of the Compensation Committee) with respect to each
non-employee director.

In accordance with the terms of the Eagle Materials Inc. Amended and Restated
Incentive Plan, the exercise price of the stock options is set at the closing
price of the Common Stock on the New York Stock Exchange on the date of grant.
The number of option shares granted is determined as of the date of the grant by
using the Black-Scholes method. All options granted to directors in August 2014
were fully exercisable when granted and have a ten-year term.

The restricted stock granted to directors in August 2014 was earned on the date
of grant; however, the shares will not become fully vested (unrestricted) until
the recipient’s retirement from the Board in accordance with the Company’s
director retirement policy, or under such circumstances as are approved by the
Compensation Committee. During the restriction period the director will have the
right to vote the shares. In addition, the director will also be entitled to
cash dividends as and when the Company issues a cash dividend on the Common
Stock. Notwithstanding the above, the restricted shares issued to Mr. Hirsch do
not have voting rights and are not entitled to cash dividends, but rather to a
dividend-equivalent payment.

Non-employee directors who chair committees of the Board of Directors receive
additional annual compensation. The Governance Committee Chair receives a fee of
$10,000 per year. The chairs of the Audit Committee and the Compensation
Committee each receive a fee of $15,000 per year. The Chairman of the Board of
Directors receives a fee of $50,000 per year. Chairpersons who elect to receive
all Board compensation in the form of equity may also elect to receive this
additional compensation in the form of options to purchase Common Stock, in
which case a 26.67% premium is added to such fees when valuing the number of
options to be received by such chairperson.

If non-employee directors hold unvested restricted stock units (“RSUs”) granted
as part of director compensation in prior fiscal years (which currently includes
Messrs. Barnett, Hirsch and Nicolais), these directors will receive dividend
equivalent units as and when the Company issues a cash dividend on the Common
Stock, in accordance with the terms of the RSUs.

All directors are reimbursed for reasonable expenses of attending meetings.

 